DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a 371 of PCT/JP2016/075137 filed August 29, 2016, which claims foreign priority to JAPAN Document No. 2015-200886 filed October 9, 2015. A certified English translation of the foreign application has not been provided.

Status
Claims 1, 2, 4-13 and 17-19 are pending in the instant application, which will be examined on the merits herein.

REASONS FOR ALLOWANCE
	Applicant’s information disclosure statement filed February 9, 2021 was presented after allowance which cause the “Corrected Notice of Allowability” to be submitted.  One of the two references in the information disclosure statement appears to be the application of the Japanese counterpart to the instant US Application which is indicated to be granted a patent and the other reference is a Japanese document in the Japanese Language with no English Language translated text provided.
Accordingly, Applicant’s information disclosure statements, are not seen to form the basis for any new grounds of rejection.  Therefore the claims are allowed for the reasons previously of record in the notice of allowance submitted December 24, 2020.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVERETT WHITE whose telephone number is (571)272-0660. The examiner can normally be reached on M-F from 11 am - 5:30 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the
automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Everett White/
Examiner, Art Unit 1623

/SHAOJIA A JIANG/
Supervisory Patent Examiner, Art Unit 1623